Citation Nr: 1525771	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  06-22 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to service connection for thoracic outlet syndrome.  

2.  Entitlement to service connection for left wrist carpal tunnel syndrome (CTS).  

3.  Entitlement to service connection for a cervical spine disorder to include degenerative disc disease and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	G. Rada, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had active service from March 1979 to April 1984.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Augusta, Maine, Regional Office which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for thoracic outlet syndrome and CTS.  In May 2005, the Buffalo, New York, Regional Office, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for neck injury residuals and C4-7 degenerative disc disease and degenerative changes.  In June 2006, the Buffalo, New York, Regional Office reopened the Veteran's claims for thoracic outlet syndrome, CTS, and neck injury residuals and C4-7 degenerative disc disease and degenerative changes and denied the claims on the merits.  In August 2010, the Board determined that new and material evidence had been received to reopen the Veteran's claims of entitlement to service connection for thoracic outlet syndrome, CTS, and neck injury residuals and C4-7 degenerative disc disease and degenerative changes and remanded the issues of service connection for thoracic outlet syndrome, CTS, and a cervical spine disorder to the Denver, Colorado, Regional Office (RO) for additional action.  

In February 2012, the Appeals Management Center (AMC) granted service connection for right wrist CTS; assigned a 10 percent evaluation for that disability; and effectuated the award as of January 7, 2004.  In June 2013, the Board denied service connection for thoracic outlet syndrome, left CTS, and a cervical spine disorder.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In October 2014, the Court granted the Parties' Joint Motion for Remand (JMR); vacated the June 2013 Board decision; and remanded the Veteran's appeal to the Board for additional action.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues on appeal in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Parties' JMR directs that the Veteran should be scheduled for upper extremity electromyographic (EMG) and nerve conduction (NCS) studies; an appropriate VA examination that addresses the Veteran's thoracic outlet syndrome and left wrist CTS; and further VA cervical spine examination.  Additionally, the Board was directed to consider the Veteran's entitlement to service connection for a cervical spine disorder secondary to her service-connected lumbar spine strain and osteoarthritis.  The Board has no discretion and must remand the instant appeal for compliance with the Court's October 2014 Order granting the Parties' JMR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the JMR); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Clinical documentation dated after 2011 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to all post-service treatment of her thoracic outlet syndrome, left CTS, and cervical spine disabilities after 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after 2011.  

3.  Schedule the Veteran for a VA examination to assist in determining the nature and etiology of her claimed thoracic outlet syndrome and left wrist CTS and their relationship, if any, to active service.    

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified thoracic outlet syndrome and/or left wrist CTS had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  

Service connection is currently in effect for lumbar spine strain and osteoarthritis, right wrist CTS, and an appendectomy scar.  

The record should be made available to the examiner.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA examination to assist in determining the nature and etiology of her cervical spine disabilities and their relationship, if any, to active service.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified cervical spine disorder had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  

Service connection is currently in effect for lumbar spine strain and osteoarthritis, right wrist CTS, and an appendectomy scar.  

The record should be made available to the examiner.  A rationale for all opinions should be provided.  

5.  Then readjudicate the issues on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

